Title: To Thomas Jefferson from John Dickinson, 28 December 1803
From: Dickinson, John
To: Jefferson, Thomas


               
                  My dear Friend, 
                  Wilmington 28th of the 12th Month 1803
               
               Having lately found among my Papers the original Documents relating to the Convention that met at Annapolis in the Year 1786, I think it my Duty to transmit them to the Executive of the Union, and therefore I now send them. 
               I am entirely thy Friend
               
                  John Dickinson
               
            